Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14, 17-22 is pending.
Claims 18 is withdrawn.
Claims 14, 17 and 19-22 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 	
Action Summary
Claim(s) 14, 17, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) is maintained with modifications due to applicants amendment of claims.
Claim(s) 14, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record is maintained with modification due to applicants amendment of claims.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as applied to claims 14, 17, 21-22 above, and further in view of Blennow (Cerebrospinal Fluid Protein Biomarkers for Alzheimer’s Disease, The American Society for Experimental NeuroTherapeutics, Inc. Vol. 1, 213–225, April 2004) is maintained with modifications due to applicants amendment of claims.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as applied to claims 14, 17, 21-22 above is maintained with modifications due to applicants amendment of claims.
Claims 14-15, 17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,739 is maintained with medications due to applicants amendment of claims is maintained.
Claims 14-15, 17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,739 is maintained with medications due to applicants amendment of claims is maintained.
 Claims 14-15, 17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-12 of copending Application No. 16/617,584 is maintained with medications due to applicants amendment of claims is maintained.

Response to Arguments
Applicants argue that not all Alzheimer’s disease is diagnosed as tauopathy.  This argument has been fully considered but has not been found persuasive.  By applicant’s own admission in claim 22 which recites “tauopathy is mild cognitive impairment due to Alzheimer's disease (MCI due to AD)”.  Therefore, the treatment of Alzheimer’s disease is a tauopathy.
Applicant argue that the rat intraventricular Aβ continuous infusion model is a model that reproduces the disease state without any tauopathy.  And therefore, it is not possible to predict the effects in Alzheimer’s disease. This argument has been fully considered but has not been found persuasive.  As evidence by Zheng (AMYLOID L PEPTIDE INDUCES TAU PHOSPHORYLATION AND LOSS OF CHOLINERGIC NEURONS IN RAT PRIMARY SEPTAL CULTURES, Neuroscience Vol. 115, No. 1, pp. 201^211, 2002) teaches that Studies of the pathological changes that characterize AD and several other lines of evidence indicate that Aβ accumulation in vivo may initiate phosphorylation of tau protein, which by disrupting neuronal network may trigger the process of neurodegeneration observed in AD brains (title and abstract).  Zheng teaches that the present study provides evidence for the existence of a functional link among three important components of AD pathology, i.e. Aβ peptides, phosphorylated tau and cholinergic neurons. Aβ peptides can also induce the phosphorylation of tau protein via the activation of MAPK and GSK3L, the two kinases known to be involved in the formation of PHF-tau in AD brains (page 205).  Therefore,  in the treatment of Alzheimer’s disease associated with amyloid β protein with the administration of T-817MA would also reduce the amount of phosphorylated Tau since it is known that amyloid β induces the phosphorylation of tau protein as evidence by Zheng.
Applicants argue that the effect of reducing phosphorylated tau protein cannot be predicted from Nguyen and Kimura. This argument has been fully considered but has not been found persuasive.  As evidence by Zheng (AMYLOID L PEPTIDE INDUCES TAU PHOSPHORYLATION AND LOSS OF CHOLINERGIC NEURONS IN RAT PRIMARY SEPTAL CULTURES, Neuroscience Vol. 115, No. 1, pp. 201^211, 2002) teaches that Studies of the pathological changes that characterize AD and several other lines of evidence indicate that Aβ accumulation in vivo may initiate phosphorylation of tau protein, which by disrupting neuronal network may trigger the process of neurodegeneration observed in AD brains (title and abstract).  Zheng teaches that the present study provides evidence for the existence of a functional link among three important components of AD pathology, i.e. Aβ peptides, phosphorylated tau and cholinergic neurons. Aβ peptides can also induce the phosphorylation of tau protein via the activation of MAPK and GSK3L, the two kinases known to be involved in the formation of PHF-tau in AD brains (page 205).  Therefore, the treatment of Alzheimer’s disease associated with amyloid β protein with the administration of T-817MA would also reduce the amount of phosphorylated Tau since it is known that amyloid β induces the phosphorylation of tau protein as evidence by Zheng.
Applicants argue that both Nguyen and Kimura are animal models.  This argument has been fully considered but has not been found persuasive.  Kimura teaches that defective hippocampal neurogenesis is a new target for AD treatment.  The neurotrophic compound T-817MA increased hippocampal neurogenesis in an AD model and might be useful for treatment of AD patients (abstract).  Kimura teaches Deficient adult hippocampal neurogenesis was also reported in other AD mouse models with mutations similar to human AD (emphasis added).  And Nguyen teaches that several lines of evidence have implicated the hippocampal formation (HF) as possible locus for spatial and nonspatial memory deficits in aged animals.  The HF is the most susceptible to senescence-related pathological changes, such as those in senile dementia and human AD.  Therefore, both Nguyen and Kimura disclose that T-817MA disclose that the rat/mouse models are very similar to human AD, which is a suitable representation.

Applicants again argue that neither Nguyen nor Kimura do not disclose that the administration of T-817MA reduces the amount of β-amyloid in the brain. And applicants submitted art that donepezil which is similar to T-817MA did not change the amount of tau and phosphorylated tau.  This argument has been fully considered but has not been found persuasive.  In the administration of T-817MA for the treatment of Alzheimer’s disease would also reduce the amount of beta-amyloid with the same administration of T-817MA (same compound) to treat Alzheimer’s disease (same patient population).  Additionally, Nguyen et al discloses that T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate), reduced the amount of amyloid beta protein in the brain. And Kimura teaches that Chronic oral treatment with T-817MA almost completely prevented toxicity due to Ab infusion in the dentate gyrus.  Thus, both Nguyen and Kimura teaches that the administration of T-817MA reduces the amount of beta-amyloid in the brain.
Applicant argue that Blennow does not disclose or suggest that measuring the amount of phosphorylated Tau protein.  This argument has been fully considered but has not been found persuasive. First, the instant claims do not require the measurement of phosphorylated Tau protein.  Second, Blennow teaches that these data suggest that P-tau in CSF is not simply a marker for neuronal degeneration or damage but that it specifically reflects the phosphorylation state of tau and thus possibly the formation of tangles in AD brain.  Therefore, Blennow does disclose that phosphorylation tau reflects the formation of tangles in AD brain.


Previous rejection with modifications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) as evidence by Zheng (AMYLOID L PEPTIDE INDUCES TAU PHOSPHORYLATION AND LOSS OF CHOLINERGIC NEURONS IN RAT PRIMARY SEPTAL CULTURES, Neuroscience Vol. 115, No. 1, pp. 201^211, 2002).
Nguyen et al discloses that T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate)(see Figure 1 on page 444 and entire document), reduced the amount of amyloid beta protein in the brain after an increased amount of the amyloid beta protein was infused into the cerebral ventricle (see abstract and entire document).  Cerebral ventricles are four interconnected cavities of the brain lined by ependymal cells and filled by the cerebrospinal fluid, a clear, colorless fluid that surrounds the brain, spinal cord and cauda equina.  After amyloid beta infusion in the cerebral ventricle, it was found that treatment of 8.4 mg/kg/day of T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate), significantly improved task performance (cognitive performance)(see Effect of Aβ… on page 451 and entire document).  Nguyen suggests that this method is to be perform on patients with Alzheimer’s disease due to the progressive neuronal loss is a consequence of neurotoxic properties of amyloid beta proteins (see left side of page 453 and entire document).
Zheng teaches that studies of the pathological changes that characterize AD and several other lines of evidence indicate that Aβ accumulation in vivo may initiate phosphorylation of tau protein, which by disrupting neuronal network may trigger the process of neurodegeneration observed in AD brains (title and abstract).  Zheng teaches that the present study provides evidence for the existence of a functional link among three important components of AD pathology, i.e. Aβ peptides, phosphorylated tau and cholinergic neurons. Aβ peptides can also induce the phosphorylation of tau protein via the activation of MAPK and GSK3L, the two kinases known to be involved in the formation of PHF-tau in AD brains (page 205).  

Therefore, since it is known in the art that Aβ proteins can induce phosphorylation of tau protein and upon administration of T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate reduces Aβ proteins as taught by Nguyen, thereby reducing the levels of phosphorylation of tau which are caused by Aβ proteins in the treatment of Alzheimer’s disease would treat “mild cognitive impairment due to Alzheimer’s disease with elevated phosphorylated tau.  

Claim(s) 14, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as evidence by Zheng (AMYLOID L PEPTIDE INDUCES TAU PHOSPHORYLATION AND LOSS OF CHOLINERGIC NEURONS IN RAT PRIMARY SEPTAL CULTURES, Neuroscience Vol. 115, No. 1, pp. 201^211, 2002).
Kimura teaches that adult neurogenesis occurs throughout life in the subgranular zone and the dentate gyrus of the hippocampus. Deficient neurogenesis may be responsible for deficient hippocampal functions in neurodegenerative disorders such as Alzheimer’s disease (AD). T-817MA [1-{3-[2-(1-Benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate] is a newly synthesized agent for AD treatment with neuroprotective effects against toxicity from amyloid-b peptide (Ab) and actions promoting neurite outgrowth in vitro. Furthermore, systemic administration of T-817MA ameliorated cognitive dysfunctions (e.g. impairment) caused by neurodegeneration in a rat model of AD, induced by intracerebroventricular (i.c.v.) infusion of Ab. The present study investigated quantitative relationships between spatial memory performance in Ab-infused rats and hippocampal neurogenesis, and the effects of T-817MA on neuronal proliferation in vivo (abstract).  Kimura teaches oral administration of T-817 MA in a dose of 8.4 mg/kg and 0.84 mg. kg (page 455).  Kimura teaches that Chronic oral treatment with T-817MA almost completely prevented toxicity due to Ab infusion in the dentate gyrus (Nguyen et al., 2007). This was consistent with a previous study in vitro reporting that T-817MA protected cultured neurons from Ab toxicity, through modulation of endogenous antioxidative mechanisms rather than scavenging of reactive oxygen radicals.  Hirata et al. (2005) also suggested that T-817MA might work as a neurotrophic factor, such as IGF-1, to promote neurite outgrowth. In the adult rat brain, IGF-1 induces proliferation of hippocampal progenitors, followed by neurogenesis and enhancement of spatial memory (Aberg et al., 2000; Lichtenwalner et al., 2001; Emsley and Hagg, 2003; Tatebayashi et al., 2003). Furthermore, IGF-1 regulates hyperphosphorylation of tau via the PI3-kinase/GSK-3 signal transduction cascade (Hong and Lee, 1997; Lesort and Johnson, 2000; Avila, 2004) and metabolism and clearing of intracellular and extracellular Ab from primary neurons and from the brains of Tg2576 transgenic mice (Gasparini et al., 2001; Carro et al., 2002). It is noteworthy that these transgenic mice displayed a lower blood levels of IGF-1 than their non-transgenic littermates (Carro et al., 2002), consistent with the data in individuals with familial AD (Mustafa et al., 1999). As T-817MA might work as a neurotrophic factor, such as IGF-1 (Hirata et al., 2005), these results suggest that neurotrophic effects of T-817MA might be beneficial by activating neurogenesis and thus allowing AD patients to recover from learning and memory deficits. This possibility is supported by our finding, in rats, that chronic T-817MA treatment increased the number of PSA-positive and BrdU-positive cells in the dentate gyrus of the hippocampus when they had been decreased by chronic Ab infusion. The present results suggest that the central neurotrophic system is critically involved in neurogenesis in the adult dentate gyrus. It would be interesting to see whether T-817MA could increase neurogenesis in control naive animals. If T-817MA has neurotrophic effects in vivo, this compound should also increase neurogenesis in control animals. (page 462).  
Zheng teaches that studies of the pathological changes that characterize AD and several other lines of evidence indicate that Aβ accumulation in vivo may initiate phosphorylation of tau protein, which by disrupting neuronal network may trigger the process of neurodegeneration observed in AD brains (title and abstract).  Zheng teaches that the present study provides evidence for the existence of a functional link among three important components of AD pathology, i.e. Aβ peptides, phosphorylated tau and cholinergic neurons. Aβ peptides can also induce the phosphorylation of tau protein via the activation of MAPK and GSK3L, the two kinases known to be involved in the formation of PHF-tau in AD brains (page 205).  
Since it is known in the art that Aβ proteins can induce phosphorylation of tau protein and upon administration of T-817MA, (1-{3-[2-(1-benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate reduces Aβ proteins as taught by Kimura, thereby reducing the levels of phosphorylation of tau which are caused by Aβ proteins in the treatment of Alzheimer’s disease would treat “mild cognitive impairment due to Alzheimer’s disease with elevated phosphorylated tau.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as evidence by Zheng (AMYLOID L PEPTIDE INDUCES TAU PHOSPHORYLATION AND LOSS OF CHOLINERGIC NEURONS IN RAT PRIMARY SEPTAL CULTURES, Neuroscience Vol. 115, No. 1, pp. 201^211, 2002) as applied to claims 14, 17, 21-23, 25-22 above, and further in view of Blennow (Cerebrospinal Fluid Protein Biomarkers for Alzheimer’s Disease, The American Society for Experimental NeuroTherapeutics, Inc. Vol. 1, 213–225, April 2004).

Nguyen, Kimura as evidence by Zheng as cited above.
Neither Nguyen, Kimura as evidence by Zheng disclose Tau protein in CSF.
Blennow teaches that to make a diagnosis of MCI, memory disturbances should be “verified” by objective measures adjusted for age and education.5 However, like dementia, MCI may be caused by several different disorders. Many MCI patients have incipient AD, i.e., they have early AD pathology and will progress to AD with dementia.  (page 213).  As shown in Table 1, six different ELISA methods have been developed for quantification of tau phosphorylated at different epitopes, including threonine 181 + 231,14 threonine 181,21 threonine 231 + serine 235,22 serine 199,22 threonine 231,23 and serine 396 + 404.24.  A moderate to marked increase in CSF P-tau has been found using all of these different ELISA methods (Table 1).  Blennow teaches that the tangles in AD are made up of an abnormally hyperphosphorylated form of tau. Because of the hyperphosphorylation, tau also loses its ability to bind to the microtubules and to stimulate their assembly (page 214).  Blennow teaches that these data suggest that P-tau in CSF is not simply a marker for neuronal degeneration or damage but that it specifically reflects the phosphorylation state of tau and thus possibly the formation of tangles in AD brain.  The first paper on CSF T-tau as a protein biomarker for AD used an ELISA method with a polyclonal reporter antibody and found a very marked increase in CSF T-tau in AD.  Subsequent studies used ELISA methods based on monoclonal antibodies that detect all isoforms of tau independently of phosphorylation state, and found increases in CSF T-tau of approximately 300% and 200%. (page 215).
It would have been obvious to one of ordinary skills in the art that upon administering T-817MA [1-{3-[2-(1-Benzothiophen-5-yl)ethoxy] propyl}-3-azetidinol maleate] is a newly synthesized agent for AD treatment with neuroprotective effects against toxicity from amyloid-b peptide (Ab) and actions promoting neurite outgrowth in vitro and reduced the amount of amyloid beta protein in the brain after an increased amount of the amyloid beta protein was infused into the cerebral ventricle (see abstract and entire document) as taught by both Nguyen and Kimura would also reduce the levels of phosphorylation tau with the same administration of T-817MA to treat Alzheimer’s disease.  Because it is known in the art that increases in CSF T-tau of approximately 300% and 200% is associated with AD (e.g. biomarker) and therefore in the administration of T-817MA (same compound) to treat AD (same patient population) would also reduce the levels of phosphorylated tau protein (same patient population) with the same administration of T-817MA with a reasonable expectation of success absence evidence to the contrary.



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Hippocampus, June 2007, vol. 17, issue 6, pages 443-455) and/or Kimura (T-817MA, a neurotrophic agent, ameliorates the deficits in adult neurogenesis and spatial memory in rats infused i.c.v. with amyloid-b peptide, British Journal of Pharmacology (2009), 157, 451–463) of record as evidence by Zheng (AMYLOID L PEPTIDE INDUCES TAU PHOSPHORYLATION AND LOSS OF CHOLINERGIC NEURONS IN RAT PRIMARY SEPTAL CULTURES, Neuroscience Vol. 115, No. 1, pp. 201^211, 2002) as applied to claims 14, 17, 21-22 above.
Nguyen, Kimura as evidence by Zheng as cited above.
Neither Nguyen, Kimura as evidence by Zheng disclose the specific dose of T-817MA.
	It would have been obvious to one of ordinary skills in the art to optimize the dosages of T-817MA.  Both Nguyen and Kimura disclose T-817MA as a dose of 8.4 mg/kg and Kimura disclose T-817MA as a dose of 0.84 mg/kg.  Taken that the average subject weighs average of 70 kg; this calculation would be 8.4 mg x 70 = 588 mg of T-817MA. And the calculation for 0.84mg/kg would be 0.84 mg x 70 kg = 58.8 mg of T-817MA.  It would have been obvious to use the starting points of T-817MA as disclosed by both Nguyen and Kimuara and optimize this amount to treat mild cognitive impairment due to Alzheimer’s disease with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Nguyen and Kimura, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15, 17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,739. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally which has increased amount of amyloid beta-protein in the brain.  The method of reducing the amount of amyloid beta-protein is for administration to a patient with Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.
US Application 16/617,739 claims a method of preventing or treating brain atrophy comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally wherein the patient has a neurodegenerative disease.  US ‘739 further claim that the patient which has the neurodegenerative disease, more specifically Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.

The difference between the instant application versus US ‘739 is:  the instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient whereas US ‘739 claims a method of preventing or treating brain atrophy by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient:  Brain Atrophy versus Reduction of amyloid beta-protein.
In view of the both applications, there is a direct correlation of tauopathy (e.g. mild cognitive due to Alzheimer’s disease) and regulation of amyloid beta-protein, a skill artisan would be motivated to use the same compound, 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol, for treatment of both claimed conditions.

Claims 14-15, 17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/617,607. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally which has increased amount of amyloid beta-protein in the brain.  The method of reducing the amount of amyloid beta-protein is for administration to a patient with Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.
US Application 16/617, 607 claims a method of reducing the amount of amyloid β protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally wherein the patient has a neurodegenerative disease.  US ‘607 further claim that the patient which has the neurodegenerative disease, more specifically Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.

The difference between the instant application versus US ‘607 is:  the instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient whereas US ‘607 claims a method of reducing the amount of amyloid β protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient.  
In view of the both applications, there is a direct correlation of tauopathy (e.g. mild cognitive due to Alzheimer’s disease) and regulation of amyloid beta-protein, a skill artisan would be motivated to use the same compound, 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol, for treatment of both claimed conditions.

Claims 14-15, 17, 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-12 of copending Application No. 16/617,584. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally which has increased amount of amyloid beta-protein in the brain.  The method of reducing the amount of amyloid beta-protein is for administration to a patient with Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.
US Application 16/617, 584 claims a method of treating Alzheimer’s disease comprising administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient orally wherein the patient has a neurodegenerative disease.  US ‘584 further claim that the patient which has the neurodegenerative disease, more specifically Alzheimer’s disease (possible, probable, preclinical, prodromal) and cognitive impairment due Alzheimer’s disease or mild cognitive impairment.

The difference between the instant application versus US ‘584 is:  the instant application claims a method of treating taupopathy (which is mild cognitive due to Alzheimer’s disease) and reducing the amount of amyloid beta-protein in the brain by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient whereas US ‘584 claims a method of preventing or treating Alzheimer’s disease by administering 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol to a patient.  
In view of the both applications, there is a direct correlation of tauopathy (e.g. mild cognitive due to Alzheimer’s disease) and prevention or treatment of Alzheimer’s disease, a skill artisan would be motivated to use the same compound, 1-(3-(2-(1-benzothiophen-5-yl)ethoxy)propyl)azetidin-3-ol, for treatment of both claimed conditions.



These are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 14, 17, 19-22 is rejected.
No claims are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627